DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/22 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are as follows. 

“a cash handling machine” in Claim 1;
“a cash handling mechanism” in Claim 1;
“processing equipment” in Claim 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 12 recites the limitation "the cash handling machine" in the third to the last line and the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omatu et al (US 5,729,623) in view of Fujimoto et al (US 2010/0026990 A1), further in view of Vankirk et al (US 2017/0103620 A1) and further in view of Daout et al (US 2004/0093117 A1).

Regarding Claim 1, Omatu teaches a cash handling machine, i.e., bill recognition apparatus (100), as illustrated in figure 7 and as mentioned at col. 7, lines 45 and 46, comprising:
a cash handling mechanism, i.e., hopper (101), rollers (110) and path (p1-p9), as illustrated in figure 8, for example, for receiving physical articles including cash, i.e., bills/banknotes, as mentioned at col. 7, lines 48-50;
sensing equipment, i.e., line sensor (11), as illustrated at figures 8 and 11, comprising one or more sensors arranged to sense one or more properties of each of the articles received by the cash handling mechanism (101, 110, p1-p9), as mentioned at col. 8, lines 38-42;
processing equipment comprising one or more processors, i.e., the combination of data processing unit (140) and neural circuit (150), as illustrated in figure 11 and as mentioned at col. 8, line 58- col. 9, line 8, the processing equipment (140, 150) being arranged to receive corresponding sensor data from the sensing equipment (11) indicative of the sensed properties of each of the received articles, i.e., bills/banknotes; and
memory comprising one or more memory devices, i.e., memory (141) or RAM in recognition controller (160), as mentioned at figure 11 and as mentioned at col. 8, line 58-col. 9, line 8, the memory storing code arranged to run on the processing equipment, noting that software programming lines/code is necessarily required in order to enable the recognition controller to operate as disclosed;
wherein the code, i.e., the code residing on neural circuit (150), comprises a plurality of neural networks arranged in a series ordered from first to last, i.e., first through fourth stages, as illustrated in figure 28 and as mentioned at col. 16, line 7-col. 17, line 49, each trained to classify which of a respective set of classes the articles, i.e., bills/banknotes, belong to based on the corresponding sensor data, as illustrated in figure 13 and as mentioned at col. 17, lines 18-20, 34-39 and 46-49, for example, the set of classes of each respective neural network, i.e., 1st stage, 2nd stage, 3rd stage and 4th stage networks, as illustrated in figure 28 and as mentioned at col. 17, lines 17-20, 27-30, 35-39 and 46-49, comprising a different respective subset of one or more respective recognized classes, i.e., image information from bills scanned in the A-direction, B-direction, C-direction and D-direction, classifying a respective one or more types of cash, i.e., $1, $2, $5, $10, $20, $50 and $100 denomination bills in any of A-direction, B-direction, C-direction and D-direction, which is 28 different types, (7 bills multiplied by 4 directions), as mentioned at col. 17, lines 9-17, recognized by the respective neural network, i.e., any one of the 1st through 4th stage neural networks, and further comprising an unrecognized class into which all other articles other than the respective recognized types, noting the mention of the class of “other” in each of the 1st-4th stage networks in figure 28 and as mentioned at col. 17, lines 47-49, i.e., “[i]f the eighth output unit of the fourth stage outputs an output signal, the bill under examination is not a dollar bill” which uses a dollar bill as an example showing the use of the device, are classified; and wherein the code is configured so as, when run on the processing equipment (140, 150), then for each of the articles, i.e., bills/banknotes, received by the cash handling mechanism (101, 110, p1-p9) to perform the following algorithm starting with the first neural network in the series, i.e., the 1st stage, as illustrated in figure 28:
i) use the neural network, i.e., any one of 1st through 4th stages, to classify the article, i.e., the bill/banknote, into one of the respective set of classes, i.e., $1, $2, $5, $10, $20, $50 and $100 denomination bills in any of A-direction, B-direction, C-direction and D-direction, which is 28 different types, (7 bills multiplied by 4 directions), as mentioned at col. 17, lines 9-17, based on the corresponding sensor data, i.e, the data obtained from line sensor (11), as illustrated in figure 11; then
ii) if the classification determined in i) is one of the respective recognized classes, control the cash handling mechanism (101, 110, p1-p9) to accept the article, or do so subject to one or more further tests, as mentioned at col. 16, lines 43-50, i.e., “[a]s a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104”; but
iii) if the classification in i) is the unrecognized class, i.e., the class of “other” as mentioned in figure 28, col. 17, lines 47-49, then if the neural network is not the last in the series, i.e., the 4th stage, as illustrated in figure 28, repeat i)-iii) with the next neural network in the series, but if the neural network is the last in the series control the cash handling mechanism (101, 110, p1-p9) to reject the article, as mentioned at col. 16, lines 58-61, i.e., “[w]hen  the value of the bill cannot be recognized, the path switching mechanism 113 is moved toward the transfer path P3 so that the bill is transferred via the transfer paths P8 and P9 into the reject stacker 106”.  The last sentence of col. 16 recites “[i]f there remain bills to be recognized, the process returns to the Step S11 and the above-described steps are repeated (Step S17)”.  

Regarding Claim 1, Omatu teaches recognition of currency types of various countries, as mentioned at col. 18, lines 12-22 and as mentioned at col. 24, lines 5-12, as shown as follows.

In the above embodiments, it is assumed that the pattern recognition is performed on U.S. dollar bills. However, the present invention may also be applied to the pattern recognition of bills of other countries and to other types of pattern recognition such as recognition of characters of vouchers, payment slips, securities, stocks, bonds, checks, etc., which are read via an OCR (Optical Character Reader). In the above examples, furthermore, a line sensor is used to obtain optical pattern images. Alternatively, an area sensor may also be used.

In the above, pattern recognition of U.S. dollar bills has been described. However, the present invention may also be applied to pattern recognition for discrimination of the bills of other countries and discrimination of characters of vouchers, payment slips, securities, stocks, bonds, checks, etc. In the above example, a line sensor is used to obtain optical pattern images. Alternatively, an area sensor may also be used.

Emphasis provided.
Note also that Omatu states at col. 18, lines 45-49, that “[i]n one mode of the present invention, the neural networks are connected in cascade so that high efficiency discrimination among a great number of categories (seven values of dollar bills, upside up, upside down, transfer directions) can be achieved”.  

Regarding Claim 1, Omatu does not expressly teach wherein the one or more types of cash recognized by each of the respective neural networks consist of one or more denominations of a respective currency, the respective currencies of at least some of the neural networks being different than one another.

Regarding Claim 1, Omatu does not expressly teach, but Fujimoto teaches wherein the one or more types of cash recognized by the image sensors, i.e,, first and second light emitting sections (23, 27), as illustrated in figures 2 and 6 consist of one or more denominations of a respective currency, the respective currencies being different from one another, as mentioned at paragraphs 123 and 124, that the bills of various countries can be discriminated/identified in a single device.  See paragraphs 123 and 124, as follows.

[0123] In the bill identifying device structured above, the first and second light-emitting sections 23 and 27 are capable of irradiating a sheet printing area with light beams having different wavelengths, thus making it possible to judge authentication of different types of bills. In other words, depending upon the type of ink, print ink employed in a sheet printing area has property of absorbing or reflecting specific wavelength light beams (permissible one or more light beams), thus making it possible to select wavelength light optimal for print ink employed for bills to be judged for authentication. Therefore, a dedicated identifying device does not need to be provided for each type of bill, and bills circulating in a plurality of countries can be identified for authentication in all by one identifying device. Further, even if bills of different types are employed, precise identification can be implemented.
[0124] In general, as to bills employed in various countries or print inks employed for bills newly issued, it is deemed that a peak of transmission light or reflection light emerges somewhere within the range from the ultraviolet-ray bandwidth to the infrared-ray bandwidth. Thus, if the wavelength of the light irradiated from the first and second light-emitting sections 23 and 27 can be varied in the abovementioned bandwidth, it becomes possible to maintain compatibility with bills of most countries.
Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the one or more types of cash recognized by the image sensors consist of one or more denominations of a respective currency, the respective currencies being different from one another, as taught by Fujimoto, in Omatu’s cash handling machine, for the purpose of handling multiple currencies/types from multiple countries as used in commerce in Omatu’s cash handling machine. 

Regarding Claim 1, Omatu does not expressly teach, but Vankirk teaches rechecking unidentifiable banknotes for the purpose of identifying and categorizing them.  See paragraph 35 of Vankirk, which states as follows.

[0035] In one operational scheme, when the machine 300 determines that certain documents may be unidentifiable or unacceptable a user may be given the option to instruct the machine 300 to reprocess the documents to again try to identify the documents and categorize them as acceptable. In such a scheme, the machine 300 may be programmed to run the rejected document(s) back through the central transport in the manner previously done with the deposited stack. Preferably, only the unidentifiable or unacceptable are rechecked. Alternatively, however, all of the documents, including the documents that have been identified and categorized as acceptable, may be rechecked. The procedure for recheck may be preprogrammed into the machine 300 or may be dependent upon selection from the customer.

Emphasis provided.  

Note that it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the one or more types of cash recognized by each of the respective neural networks consist of one or more denominations of a respective currency, the respective currencies of at least some of the neural networks being different than one another, rechecking unidentifiable banknotes, as taught by Vankirk, for the purpose of identifying and categorizing banknotes from different currencies from different countries, in Omatu’s cash handling machine, for the purpose of checking currencies commonly used in commerce.
Since it would have been obvious to have used Omatu’s image sensors to sense US currency as well as currency from other countries, as taught by Fujimoto, and since Vankirk teaches rechecking an unidentified banknote, such as a banknote other than a US denomination banknote, it would have been obvious to have added another of Omatu’s stages or set of 1st through 4th stages which filter further currencies from different countries in addition to and different from US currency since Omatu already teaches providing multiple image sensor inputs and filtering for A through D directions. 
Therefore, the inputs from said banknote images fed from the image sensors that image banknotes of a different currency would merely require a duplication and addition of a second or more set of cascading neural networks as required to recheck banknotes that were filtered by the previous US currency neural networks so as to filter the particular number of currencies that are desired to be handled by the single cash handling device of Omatu, and thus filter, identify and categorize banknotes of other currencies.  

Regarding Claim 1, Omatu does not expressly teach wherein the cash handling machine is deployed in a target location, and the ordering of states in said series is in order of likelihood of the respective types of cash being received by the cash handling machine at the target location.

Regarding Claim 1, Omatu does not expressly teach, but Daout teaches wherein the cash handling machine, i..e, currency handling system (2), as illustrated in figure 1, which may be part of a vending machine, as mentioned at paragraphs 23 is deployed in a target location, noting that such vending machines are located at a variety of locations based upon where demand will be higher for the articles vended, thus increasing the likelihood of increased profits, and the ordering of states in said series is in order of likelihood of the respective types of cash being received by the cash handling machine at the target location, as mentioned at paragraph 73, which mentions that various factors can be used to adjust the threshold levels of various types of banknotes such as denominations of banknotes, based on, as mentioned in the last sentence, “data indicative of the relative population levels of respective currency denominations in the area where the apparatus is to be used”.  
Note that Daout teaches an algorithm to order denominations of banknotes or coins based upon their demand as change used by the currency device such as a vending machine.  Note that figure 2 illustrates an algorithm flow chart which sets the hierarchy of denomination thresholds to be kept in a particular storage receptacle (D1-D4) as illustrated in figure 1, and adjusts the thresholds over time based upon demand seen by the vending machine to receive and dispense change, as mentioned at paragraph 1, for example, which states as follows.

[0001] This invention relates to currency stores, and particularly to stores from which currency items can be dispensed and which can be automatically replenished. The invention is particularly applicable to stores for coins or banknotes, used for example in vending machines, which are arranged to receive payment and give change.

Emphasis provided.
Paragraph 11 states as follows.
[0011] The decision as to whether any particular currency item should be delivered to the store may depend upon the quantity of items of the same denomination which are currently already stored in the store. For example, the decision may be based on whether not the currently-stored quantity exceeds a predetermined threshold, this threshold preferably being capable of being different for different denominations. The respective thresholds could be fixed in advance in accordance with the expected change requirements. However, in the preferred embodiment, the thresholds are automatically adjusted in accordance with past requirements for change, thereby to make them more likely to be appropriate for future requirements. In the preferred embodiment, the threshold for each denomination is adjusted in accordance with the past requirements for change of at least that denomination, and preferably all stored denominations.

Emphasis provided.
Paragraphs 55 and 69-73 state further as follows. 

[0055] At some stage, assuming the population distribution of received and dispensed banknotes remains approximately constant, the store 4 will optimise the relative quantities of the different denominations so as to reduce the chances of insufficient change being available. Furthermore, if either of the population distributions changes, possibly as a result of a change in the prices of vended products, the distribution of denominations in the store 4 will automatically adapt to this.

[0069] In this case, the change in the threshold levels will tend to cause the proportions of the denominations to change away from the desired proportions as indicated by previous change dispensing operations. However, the result of this is that the change algorithm will tend to dispense 10's, because of the large number thereof, whereas in the past 20's would be dispensed more often. Thus, the proportions will change to match the future expected requirements, and also the expected availability of denominations for replenishment.
[0070] Many modifications to the above-described techniques are possible. For example, in steps 202 and 210 the rolling averages of received banknotes are compared with rolling averages of dispensed banknotes. Instead, the controller 18 can simply determine the rate at which the number of stored banknotes of respective denominations increases or decreases; for example, the controller may calculate for each denomination the change in the stored quantities over a predetermined number of transactions.
[0071] The above techniques disregard the relative values of the denominations, but these could instead be taken into account. For example, the calculation performed at step 212 could be arranged to modify the value rm(i+1,j-1) by a factor which is proportional to (rm(i+1,j)-em(i+1,j)), the constant of proportionality being dependent upon the relative values of the denominations j,j-1.
[0072] In the present embodiment, the controller 18 determines the desired relative proportions of the different denominations in the store 4. However, this determination can instead be carried out as part of the change-calculating algorithm. Thus, the change-calculating algorithm can take into account various factors, such as the relationship between prices and the values of respective denominations, to determine which denominations are most likely to be required for change, and this information can be used in adjusting the relative proportions of the different denominations in the store 4. Indeed, the change algorithm could be used to decide which denominations should be sent to the store, and which should be sent to the cashbox.
[0073] Various other factors can also be taken into account either in setting the initial threshold levels or in adjusting those levels. Examples of various factors which may be used are given in WO-A-94/03874, the contents of which are incorporated herein by reference. One example is data indicative of the relative population levels of respective currency denominations in the area in which the apparatus is to be used.

Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to have provided 
wherein the cash handling machine is deployed in a target location, and the ordering of the stages in said series is in order of likelihood of the respective types of cash being received by the cash-handling machine at the target location, as taught by Daout, in Omatu’s neural network system, for the purpose of ordering the types of banknotes based upon their demand for use as change, for example, as mentioned by Daout at paragraph 10.
Since Omatu already teaches a bill recognition apparatus, as mentioned at abstract, for example, that is usable at any point of sale typically used in commerce, and because Omatu already teaches that “an operation to alter values of a part of genes included in a chromosome with a certain probability” is used as mentioned at col. 20, lines 34-36, thus altering the weighting factors and thus affecting the learning of the neural network, as mentioned at col. 20, lines 45 and 46 and at col. 21, lines 33-45, it would have been obvious to have provided ordered stages based upon the probability or likelihood of the cash handling machine encountering a particular banknote, as taught by Daout, as mentioned at paragraphs 1, 10, 11, 55 and 69-73, for the purpose of reducing the determination time required to classify banknotes, since less stages are required before the determination is made for the majority of banknotes seen by the machine.  Thus, more typical banknotes seen by the apparatus would be classified faster because they are classified by earlier stages rather than having to traverse through all four or more stages, and would be adapted based upon localized banknote type demands based upon the area where the banknote/cash handling machine is located.

Therefore, regarding Claim 1, it would have been obvious to have used Omatu’s cash handling device with neural networks, Fujimoto’s banknote image sensors along with it’s teaching of validating various currency/banknote types from different countries, Vankirk’s teaching of rechecking unidentifiable banknotes for the purpose of identifying and categorizing them, and 
Daout's teaching of adapting the cash handling machine for each type of banknote seen by said device since Omatu’s, Fujimoto’s, Vankirk’s and Daout's devices have predictable structure and function and one of ordinary skill in the art would have recognized the efficacy and synergy of the combination based upon the references' teachings as well as common sense, logic and reason.

Regarding Claim 2, Omatu teaches wherein ii) comprises:
ii) if the classification determined in i) is one of the respective recognized classes, then check whether the article passes the one or more further tests, as mentioned at col. 16, lines 43-50, i.e., “[a]s a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104” and if so control, i.e., via recognition controller (160), the cash handling mechanism, (101, 110, p1-p9), to accept the article by sending the article to a first destination, i.e, any of stackers (104, 105, 106), but if not control the cash handling mechanism (101, 110, p1-p9) to send to the article to a second destination, i.e., any of stackers (104, 105, 106) different than the first, as mentioned at col. 16, lines 43-61, which reads as follows.

If the bill is recognized as a designated bill, the path switching mechanism 113 is driven such that it moves away from the transfer path P3 toward the roller 112, and the path switching mechanism 115 is driven such that it moves toward the transfer path P6. As a result, the bill is transferred via the transfer paths P3, P4 and P5 to the bill feeder 102 which in turn feeds the bill into the first stacker 104. On the other hand, if the bill is recognized as not a designated bill, the path switching mechanism 113 is driven such that it moves away from the transfer path P3 toward the roller 112, and the path switching mechanism 115 is driven such that it moves away from the transfer path P6 toward the roller 114, whereby the bill is transferred via the transfer paths P3, P6 and P7 to the bill feeder 103 which in turn feeds the bill into the second stacker 105. When the value of the bill cannot be recognized, the path switching mechanism 113 is moved toward the transfer path P3 so that the bill is transferred via the transfer paths P8 and P9 into the reject stacker 106. 

Emphasis provided.

Regarding Claim 3, Omatu teaches wherein said one or more further tests comprise one or both of:
- an authentication to authenticate whether the article recognized as cash is genuine cash, i.e., as mentioned at col. 7, lines 52-55, which states “[b]ills to be selected are stored int eh first stacker 104, and recognized bills are stored in the second stacker 105” which is considered to represent an authentication/genuineness discrimination of bills, and/or
- a fitness test to determine whether a physical condition of the cash is fit, i.e., as mentioned at col. 8, lines 11-14, which states “[i]n the bottom portion, there are provided a damage level setting switch 129A for setting the damage or fitness level of bills which should be rejected, and a tape length setting switch 129B for setting the length of a tape attached to a bill”.

Regarding Claim 5, Omatu teaches wherein within each of the neural networks, i.e., 1st through 4th stage, the one or more types of cash recognized by that neural network consist of one or more denominations of only a single respective currency, i.e., 1, 2, 5, 10, 20, 50 and 100 dollar denomination US currency, as illustrated in figure 28, and as mentioned at col. 11, lines 38-40, i.e., “[l]earning data associated with seven U.S. bill-patterns from $1 to $100 are sequentially presented to the neural network”.

Regarding Claim 6, Omatu teaches wherein the types of cash recognized by each of the neural networks consists of a plurality of denominations of the respective currency, as illustrated in figure 28, and as mentioned at col. 11, lines 38-40.

Regarding Claim 7, Omatu teaches wherein the types of cash recognized by at least one of the neural networks comprise different design variants of the same denomination, noting the banknotes with features in A through D directions, which represent different variants of the same denomination.  Note also that it would have been obvious to have provided learning for Omatu’s cascading neural networks for any particular banknote parameter that can be sensed and fed in as an input to said neural networks in the same way Omatu’s 1-100 dollar denominations are filtered according to particular A through D directions.

Regarding Claim 8, Omatu teaches, wherein the cash comprises banknotes/bills (10), as illustrated in figures 7, 8, 10a, 10b, 13, 19 and 30 and as mentioned at col. 1, lines 8-11, for example.

Regarding Claim 9, Omatu teaches, wherein the one or more sensors comprise at least one image sensor, i.e., line sensor (11), as illustrated in figure 8, arranged to capture one or more images of each of the received articles, as mentioned at col. 8, lines 38-42, the corresponding sensor data comprising image data representing the one or more captured images, as mentioned at col. 9, lines 17-21, for example, which states “[a] bill 10 to be recognized is detected by the image sensor 11 comprising a CCD or the like” and “[t]he detected image is subjected to a proper image processing, thereby obtaining a frame image 141A in the memory 141”. 

Regarding Claim 12, see rejection of Claim 1, above.
Regarding Claim 13, see rejection of Claims 2 and 3, above.
Regarding Claim 15, see rejection of Claims 5 and 6, above.
Regarding Claim 16, see rejection of Claim 7, above.
Regarding Claim 18, see rejection of Claim 1, above.
Regarding Claim 19, see rejection of Claim 1, above.

Claims 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Omatu et al (US 5,729,623) in view of Fujimoto et al (US 2010/0026990 A1), further in view of Vankirk et al (US 2017/0103620 A1), further in view of Daout et al (US 2004/0093117 A1) and further in view of Sharma et al (US 2017/0032285 A1).

Regarding Claims 10 and 17, Omatu teaches the system as described above.

Regarding Claim 10, Omatu does not expressly teach, but Sharma teaches, wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data.

Regarding Claim 10, Omatu does not expressly teach, but Sharma teaches, wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data, as mentioned at paragraph 7, which states that “[t]he exemplary authentication system may use an n-stage convolutional neural network based classifier, with convolution layers, and sub-sampling layers that capture low, mid and high-level microscopic variations and features”.  Note also that paragraph 9 mentions that currency is an object whose image may be identified with the convolutional neural network.  See also paragraphs 42, 43, 47 and 51-54.

Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein at least one of the neural networks comprises a convolutional neural network trained to perform said classifying based on the image data, as taught by Sharma, in the neural networks in Omatu’s cash handling device, for the purpose of increasing the accuracy of the system by accommodating the range of low, mid and high-level microscopic image variations and features of imaged banknotes.

Regarding Claim 17, see the rejection of Claim 10, above.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-3, 5—10, 12-13 and 15-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion

Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Young ‘626 is cited as an example of a banknote validator (10) having an algorithm which distributes banknotes among various storage areas based upon various critera as mentioned at paragraphs 7, 9, 22, 33, 36, 38, 49, 52 and 53, for example.

Weston ‘874 is cited as being incorporated by reference in Daout at paragraph 73, teaching various factors/criteria/parameters for determining demand of banknotes in a banknote/cash handling machine as mentioned at p. 3, line 23-p. 6, line 11, for example.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

December 16, 2022